Citation Nr: 1758601	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-15 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen service connection for hypertension.

3.  Whether new and material evidence has been received to reopen service connection for a musculoskeletal condition, claimed as left and right ankle injury.  

4.  Whether new and material evidence has been received to reopen service connection for liver condition/cirrhosis.

5.  Whether new and material evidence has been received to reopen service connection for macular degeneration with glaucoma, right eye.

6.  Whether new and material evidence has been received to reopen service connection for loss of vision of the left eye.


7.  Entitlement to service connection for coronary artery disease (CAD), including as due to exposure to herbicides.

8.  Entitlement to service connection for diabetes mellitus type II, including as due to herbicide exposure.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for erectile dysfunction (ED).	

11.  Entitlement to service connection for prostate cancer.

12.  Entitlement to service connection for special monthly compensation (SMC) based on loss of use of a creative organ.

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in U.S. Air Force from November 1968 to April 1972.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, July 2012, April 2014, February 2015, and July 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.   

In May 2011, the Board determined that new and material evidence had not been received to reopen service connection for a right ankle disability, macular degeneration with glaucoma of the right eye (right eye disability), and PTSD.  The Board also remanded the issue of service connection for diabetes mellitus type II for verification of alleged herbicide exposure during Thailand service.  Attempts to corroborate the alleged herbicide exposure were made and did not establish exposure to herbicides while stationed in Thailand on a facts-found basis.  In consideration thereof, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The issue of entitlement to service connection for PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2011, the Board determined that new and material evidence had not been received to reopen service connection for PTSD on the bases that, although there were PTSD diagnoses reflected in VA treatment records, the evidence did not show that the Veteran had engaged in combat with the enemy or served in a location with exposure to hostile military or terrorist activity, such that the alleged in-service stressors had not been verified by independent corroborating evidence.

2.  The May 2011 Board decision determining that new and material evidence had not been received to warrant reopening service connection for a right ankle disability, a right eye disability, and PTSD was final when issued.   

3.  Evidence received since the May 2011 Board decision is either duplicative or cumulative of evidence previously considered or does not relate to a previously unestablished fact necessary to substantiate the claim for service connection for PTSD.	

4.  In the October 2002 rating decision, the RO denied service connection for hypertension on the bases that the service treatment records and evidence of record showed no diagnosis of hypertension.  

5.  Evidence received since the October 2002 rating decision relates to the previously unestablished fact of diagnosis of hypertension.

6.  In the August 1993 rating decision, the RO denied service connection for a left ankle disability on the bases that there were no complaints, treatment, or diagnosis of a left ankle disability in service.  

7.  Evidence received since the August 1993 rating decision is either duplicative or cumulative of evidence previously considered or does not relate to a previously unestablished fact of left ankle problems during active service.

8.  In the May 2011 decision, the Board determined that new and material evidence had not been received to reopen service connection for a right ankle disability on the bases that the evidence did not show that the current right ankle disability was related to the in-service right ankle injury or was otherwise related to service.  

9.  Evidence received since the May 2011 Board decision is either duplicative or cumulative of evidence previously considered or does not relate to a previously unestablished fact of a right ankle disability related to service.	

10.  In the October 2002 rating decision, the RO denied service connection for a liver condition on the bases that a liver condition did not have its onset during active service and was not caused or aggravated by active service.  

11.  Evidence received since the October 2002 rating decision is either duplicative or cumulative of evidence previously considered or does not relate to a previously unestablished fact of a liver disability related to active service.

12.  In the May 2011 decision, the Board determined that new and material evidence had not been received to reopen service connection for a right eye disability on the bases that the evidence did not show that the current right eye disability was caused or aggravated by active service.  

13.  Evidence received since the May 2011 Board decision is either duplicative or cumulative of evidence previously considered or does not relate to a previously unestablished fact of a right eye disability related to active service.

14.  In the October 2002 rating decision, the RO denied service connection for a loss of vision of the left eye on the bases that there was no injury or loss of vision of the left eye during service.  

15.  Evidence received since the October 2002 rating decision is either duplicative or cumulative of evidence previously considered or does not relate to a previously unestablished fact of a right eye disability related to active service.

16.  There was no cardiovascular injury or disease during service, and chronic symptoms of hypertension and CAD were not manifested during service.

17.  Symptoms of hypertension and CAD have not been continuous since service separation, and hypertension and CAD did not manifest to a compensable degree in the year following separation from service. 

18.  Hypertension and CAD were manifested many years after service and are not causally or etiologically related to service.

19.  The Veteran was not exposed to herbicide agents during service, and herbicide exposure during service is not presumed.  

20.  No endocrine system injury or disease and no chronic symptoms of diabetes mellitus type II were manifested during service.

21.  Diabetes mellitus type II was not manifested to a compensable degree within one year of service, and continuous symptoms of diabetes were not manifested since service.

22.  The currently diagnosed diabetes mellitus is not causally or etiologically related to service.

23.  No genitourinary system injury or disease and no chronic symptoms of prostate cancer were manifested during service.

24.  Prostate cancer was not manifested to a compensable degree within one year of service, and continuous symptoms of diabetes were not manifested since service.

25.  The currently diagnosed diabetes mellitus is not causally or etiologically related to service.

26.  No respiratory injury or disease or sleep apnea symptoms were manifested during service.

27.  Sleep apnea was manifested many years after service and is not causally or etiologically related to service.

28.  There was no genitourinary injury or disease during service and symptoms of ED were not manifested during service.

29.  ED was manifested many years after service and is not causally or etiologically related to service.

30.  The nonservice-connected ED has been manifested by loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The May 2011 Board decision denying service connection for PTSD was final when issued.  38 U.S.C. § 7104 (b) (2012); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has not been received to reopen service connection for PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The October 2002 rating decision denying service connection for hypertension became final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

4.  New and material evidence has been received to reopen service connection for hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The May 2011 Board decision determining that new and material evidence was not received to reopen service connection for a right ankle disability was final when issued.  38 U.S.C. § 7104 (b) (2012); 38 C.F.R. § 20.1100 (2017).

6.  New and material evidence has not been received to reopen service connection for a right ankle disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

7.  The August 1993 rating decision denying service connection for a left ankle disability became final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

8.  New and material evidence has not been received to reopen service connection for a left ankle disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).	

9.  The October 2002 rating decision denying service connection for a liver disability became final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

10.  New and material evidence has not been received to reopen service connection for a liver disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).	

11.  The May 2011 Board decision determining that new and material evidence was not received to reopen service connection for a right eye disability was final when issued.  38 U.S.C. § 7104 (b) (2012); 38 C.F.R. § 20.1100 (2017).

12.  New and material evidence has not been received to reopen service connection for a right eye disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

13.  The October 2002 rating decision denying service connection for a left eye disability became final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

14.  New and material evidence has not been received to reopen service connection for a left eye disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).	

15.  The criteria for service connection for hypertension, including due to herbicide exposure, are not met. 38 U.S.C. §§ 1110, 1112, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

16.  The criteria for service connection for CAD, including due to herbicide exposure, are not met. 38 U.S.C. §§ 1110, 1112, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

17.  The criteria for service connection for diabetes mellitus type II, including due to herbicide exposure, are not met. 38 U.S.C. §§ 1110, 1112, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

18.  The criteria for service connection for sleep apnea are not met.  38 U.S.C. 
§§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

19.  The criteria for service connection for prostate cancer are not met.  38 U.S.C. 
§§ 1110, 1112, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

20.  The criteria for service connection for ED are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

21.  The criteria for SMC based on loss of use of a creative organ are not met.  
38 U.S.C. §§ 1114(k), 1155, 5103A, 5110, 7105 (2012); 38 C.F.R. §§ 3.159, 3.350(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  	

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the June 2008, December 2008, April 2012, and June 2013 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  Although the notice letters did not adequately address Kent notice requirements, the error is cured by virtue of adequate notice included in the September 2016 Statement of the Case followed by readjudication of the appeals.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The Veteran has not been provided with VA examinations or medical opinions in connection with the service connection appeals adjudicated herein; however, no VA examination or medical opinion is needed in this case.  As explained below, the weight of the evidence demonstrates no in-service cardiovascular, prostate, endocrine, genitourinary, or respiratory system injury or disease, no chronic symptoms of hypertension, CAD, prostate cancer, or diabetes mellitus type II during service, no continuous symptoms of hypertension, CAD, prostate cancer, or diabetes mellitus type II since service, and no hypertension, CAD, prostate cancer, or diabetes mellitus type II manifested to a compensable degree within one year of service.  The weight of the evidence also demonstrates no hypertension, CAD, prostate cancer, diabetes mellitus type II, sleep apnea or ED until many years after service, and no herbicide exposure during service.  As there is not reasonable possibility that medical examination or medical opinion would help substantiate the appeals, the Board finds that further development is not necessary.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis, but cannot reject the opinion solely because the history was from the veteran).

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  

Analysis of Reopening Service Connection for PTSD

In the May 2011 decision, the Board determined that new and material evidence had not been received to reopen service connection for PTSD on the bases that, although there were diagnoses of PTSD in VA treatment records, the evidence did not show that the Veteran had engaged in combat with the enemy or served in a location involving exposure to hostile military or terrorist activity, and the alleged in-service stressors had not been verified by independent corroborating evidence.  In May 2011, the Veteran was notified of the Board's decision and provided notice of procedural and appellate rights.  Because the Veteran did not appeal the May 2011 Board decision to the Court within 120 days of that notice, the Board decision was final when issued.  38 U.S.C. § 7104 (b); 38 C.F.R. § 20.1100. 

After reviewing the evidence received since the May 2011 decision, the Board finds that it qualifies as new and material evidence, and is sufficient to reopen service connection for PTSD.  On the March 2012 VA Form 21-4138, the Veteran wrote that he served as a security policeman augmentee during service in Thailand, and feared for his life while stationed at a base (Mukdahan, Thailand) situated near the Ho Chi Minh Trail in Laos, which he wrote was under fire on a constant basis.  The March 2012 statement is new to the record, addresses the ground of the prior denial, is presumed credible for the limited purpose of reopening the claim, so raises a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for PTSD.  See 38 C.F.R. § 3.156(a). 

Analysis of Reopening Service Connection for Hypertension

In the October 2002 rating decision, the RO denied service connection for hypertension on the bases that the service treatment records and evidence of record showed no diagnosis of hypertension.  In October 2002, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because he did not appeal the October 2002 rating decision within one year of that notice, and no additional evidence was received within one year of that notice, the October 2002 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the October 2002 rating decision, the Board finds that the additional evidence qualifies as new and material evidence, and is sufficient to reopen service connection for hypertension.  Post-service treatment records now associated with the record show diagnosis of and treatment for hypertension.  The treatment records showing diagnosis and treatment of hypertension are new to the record and address the ground of the prior denial.  The substance of the treatment records showing a diagnosis of hypertension is presumed credible for the limited purpose of reopening the claim, so raises a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for hypertension.  See 38 C.F.R. § 3.156(a). 

Analysis of Reopening Service Connection for a Musculoskeletal (Ankle) Disorder

In the August 1993 rating decision, the RO denied service connection for a left ankle disability on the bases that there were no complaints, treatment, or diagnosis of a left ankle disability in service.  In August 1993, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because he did not appeal the August 1993 rating decision within one year of that notice, and no additional evidence was received within one year of that notice, the August 1993 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

In the May 2011 decision, the Board determined that new and material evidence had not been received to reopen service connection for a right ankle disability on the bases that the evidence did not show that the current right ankle disability was related to the in-service right ankle injury or was otherwise related to service.  In May 2011, the Veteran was notified of the Board's decision and provided notice of procedural and appellate rights.  Because the Veteran did not appeal the May 2011 Board decision to the Court within 120 days of that notice, the Board decision was final when issued.  38 U.S.C. § 7104 (b); 38 C.F.R. § 20.1100. 

After reviewing the evidence received since the August 1993 rating decision, the Board finds that the evidence does not qualify as new and material evidence, so is not sufficient to reopen service connection for a left ankle disability.  The additional evidence associated with the record since the August 1993 rating decision is not new or material evidence because it is either duplicative or does not relate to a previously unestablished fact necessary to substantiate the claim, so does not raise a reasonable possibility of substantiating the claim.  The additional evidence shows left and right ankle problems but does not show that the current left or right ankle disability was causally or etiologically related to service.  The Veteran's restated assertion that the ankle disability is causally or etiologically related to service is not new or material evidence because he had previously asserted that the left ankle condition was related to service; therefore, the evidence is duplicative and cumulative of evidence previously considered at the time of the August 1993 rating decision.  For these reasons, the Board finds that the additional evidence received since the August 1993 rating decision is not new and material evidence; therefore, service connection for a left ankle disability cannot be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

After reviewing the evidence received since the May 2011 Board decision, the Board finds that the evidence does not qualify as new and material evidence, so is not sufficient to reopen service connection for a right ankle disability.  The additional evidence associated with the record since the May 2011 Board decision is not new or material evidence because it is either duplicative or does not relate to a previously unestablished fact necessary to substantiate the claim, so does not raise a reasonable possibility of substantiating the claim.  The additional evidence does not show that the current right ankle disability was causally or etiologically related to service.  The Veteran's restated assertion that the right ankle disability is causally or etiologically related to service is not new or material evidence because he had previously asserted that the right ankle disability was related to service; therefore, the evidence is duplicative and cumulative of evidence previously considered at the time of the May 2011 Board decision.  For these reasons, the Board finds that the additional evidence received since the May 2011 Board decision is not new and material evidence; therefore, service connection for a right ankle disability cannot be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Analysis of Reopening Service Connection for Liver Condition/Cirrhosis

In the October 2002 rating decision, the RO denied service connection for a liver condition on the bases that a liver condition did not have its onset during active service and was not caused or aggravated by active service.  In October 2002, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because the Veteran did not appeal the October 2002 rating decision within one year of that notice, and no additional evidence was received within one year of that notice, the October 2002 rating decision became final.  
38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the October 2002 rating decision, the Board finds that the evidence does not qualify as new and material evidence, so is not sufficient to reopen service connection for a liver disorder.  The additional evidence associated with the record since the October 2002 rating decision is not new or material evidence because it is either duplicative or does not relate to a previously unestablished fact necessary to substantiate the claim, so does not raise a reasonable possibility of substantiating the claim.  The additional evidence shows liver problems but does not show that the current liver disorder was causally or etiologically related to service.  The Veteran's restated assertion that the liver condition is causally or etiologically related to service is not new or material evidence because he had previously asserted that the liver condition was related to service; therefore, the evidence is duplicative and cumulative of evidence previously considered at the time of the October 2002 rating decision.  For these reasons, the Board finds that the additional evidence received since the October 2002 rating decision is not new and material evidence; therefore, service connection for a liver condition cannot be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Reopening Analysis for Service Connection for Right Eye Glaucoma

In the May 2011 decision, the Board determined that new and material evidence had not been received to reopen service connection for a right eye disability on the bases that the evidence did not show that the current right eye disability was caused or aggravated by active service.  In May 2011, the Veteran was notified of the Board's decision and provided notice of procedural and appellate rights.  Because the Veteran did not appeal the May 2011 Board decision to the Court within 120 days of that notice, the Board decision was final when issued.  38 U.S.C. § 7104 (b); 
38 C.F.R. § 20.1100. 

After reviewing the evidence received since the May 2011 Board decision, the Board finds that the evidence does not qualify as new and material evidence, so is not sufficient to reopen service connection for a right eye disability (macular degeneration and glaucoma of the right eye).  The additional evidence associated with the record since the May 2011 Board decision is not new or material evidence because it is either duplicative or does not relate to a previously unestablished fact necessary to substantiate the claim, so does not raise a reasonable possibility of substantiating the claim.  The additional evidence shows treatment for the right eye disability but does not tend to show that the current right eye disability had its onset during service or was otherwise causally or etiologically related to service.  The Veteran's restated assertion that the right eye disability is causally or etiologically related to service is not new or material evidence because he had previously asserted the same; therefore, the evidence is duplicative and cumulative of evidence previously considered at the time of the May 2011 Board decision.  For these reasons, the Board finds that the additional evidence received since the May 2011 Board decision is not new and material evidence; therefore, service connection for a right eye disability (i.e., macular degeneration with glaucoma of the right eye) cannot be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Reopening Analysis for Service Connection for Loss of Vision of the Left Eye

In the October 2002 rating decision, the RO denied service connection for a loss of vision of the left eye on the bases that there was no injury or loss of vision of the left eye during service.  In October 2002, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because he did not appeal the October 2002 rating decision within one year of that notice, and no additional evidence was received within one year of that notice, the October 2002 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the October 2002 rating decision, the Board finds that the evidence does not qualify as new and material evidence, so is not sufficient to reopen service connection for loss of vision of the left eye.  The additional evidence associated with the record since the October 2002 rating decision is not new or material evidence because it is either duplicative or does not relate to a previously unestablished fact necessary to substantiate the claim, so does not raise a reasonable possibility of substantiating the claim.  The additional evidence shows loss of vision of the left eye but does not show that the current left eye loss of vision was causally or etiologically related to service.  The Veteran's restated assertion that the loss of vision of the left eye is causally or etiologically related to service is not new or material evidence because he had previously asserted that the loss of vision of the left eye was related to service; therefore, the evidence is duplicative and cumulative of evidence previously considered at the time of the October 2002 rating decision.  For these reasons, the Board finds that the additional evidence received since the October 2002 rating decision is not new and material evidence; therefore, service connection for loss of vision of the left eye cannot be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with hypertension, CAD, diabetes mellitus type II, prostate cancer, sleep apnea, and ED.  Hypertension, CAD, prostate cancer, and diabetes mellitus are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. 
§ 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to those service connection appeals.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Neither ED nor sleep apnea is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to those service connection appeals.  Walker, 708 F.3d 1331.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus type II,  hypertension, CAD (as a cardiovascular disease), and prostate cancer (as a malignant tumor), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents includes diabetes mellitus type II, ischemic heart disease, and prostate cancer; hypertension, sleep apnea, and ED are not included.  See 38 C.F.R. § 3.309(e). 

Service Connection Analysis for Hypertension and CAD

The Veteran generally contends that the current hypertension and CAD are causally or otherwise causally or etiologically related to service.  He asserts that the disabilities were caused by herbicide exposure during service in Thailand.  He does not contend, and the evidence does not otherwise show, service or visitation in the Republic of Vietnam.  

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2017).

After review of all the lay and medical evidence of record, the Board finds that the lay and medical evidence demonstrates that no cardiovascular injury, disease, or chronic symptoms of hypertension or CAD occurred during service or were manifested during service.  The service treatment records, which are complete, show that the blood pressure readings were consistently within normal limits during service, and there was no complaint, report, diagnosis, or treatment for cardiovascular problems during service.  At the April 1972 service separation examination, the vascular system was clinically evaluated as normal, and the blood pressure reading was within normal limits (i.e., 117/70).  Also, on the April 1972 service separation report of medical history, the Veteran checked "No" when asked if he then had or had ever had high or low blood pressure, shortness of breath, pain or pressure in the chest, and heart trouble.  

Because the service treatment records are complete, blood pressure readings were recorded during service and were within normal limits, including at service separation, and the Veteran was specifically asked if he then had or had ever had high blood pressure on the April 1972 service separation report of medical history and then denied having any history of high blood pressure or heart trouble while affirmatively reporting a history of skin diseases and rupture/hernia at that time, the Board finds that hypertension and CAD are conditions that would have ordinarily been recorded during service, including at the service separation examination, had it occurred during service; therefore, the lay and medical evidence generated contemporaneous to service, which showed no in-service cardiovascular injury or disease and no chronic symptoms of hypertension or CAD, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of hypertension or CAD or "chronic" symptoms of hypertension or CAD during service.  See Buczynski v. Shinseki, 
24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  As the weight of the evidence demonstrates no cardiovascular injury or disease or "chronic" symptoms of hypertension or CAD during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.  

The Board next finds the weight of the evidence is against a finding of herbicide exposure during service.  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (AFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961 to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  

In this case, the Veteran served on one of the aforementioned air bases (i.e., Ubon, Thailand), in addition to an air base at Mukdahon, Thailand.  Although the Veteran has asserted that he served as a security policeman augmentee in Mukdahan and Ubon while stationed in Thailand, the service personnel records show that the Veteran actually served as an electrical power production specialist during the service in Thailand.  The service performance reports show that the duties of an electrical power production specialist included installing, operating, maintaining, and repairing electrical power production plants and equipment and aircraft arresting barriers.  Because the Veteran's military occupational specialty was not one of those associated with herbicide exposure and is not shown to have involved service near the base perimeter, the Board does not find the Veteran's account of herbicide exposure during service in Thailand to be credible; therefore, the Board finds that the Veteran was not exposed to herbicide agents during service.  

The Board next finds that the evidence shows that symptoms of hypertension and CAD were not continuous since service, including not to a degree of ten percent within one year of service separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  On the periodic National Guard service reports of medical history completed in June 1981 and April 1985, the Veteran denied then having or having ever had high or low blood pressure, shortness of breath, pain or pressure in the chest, and heart trouble.  The evidence shows that hypertension was first diagnosed and treated approximately in 1998, 16 years after service separation.  CAD was first diagnosed approximately in 2008, approximately 36 years after service separation.  Considered together with the absence of in-service vascular injury or disease or symptoms of hypertension during service, the 16-year gap between service and the onset and diagnosis of hypertension, and the 36-year gap between service and the onset and diagnosis of CAD, is one factor that tends to weigh against a finding of continuous symptoms of hypertension after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  As the weight of the evidence demonstrates no "continuous" symptoms of hypertension or CAD since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" hypertension symptoms or hypertension manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309. 

The Board further finds that the weight of the evidence demonstrates that hypertension, which was first manifested many years after service, was not caused by or otherwise related to service.  There is no competent evidence of record linking the current hypertension of CAD to service.  As such, direct and presumptive service connection for hypertension may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Although the Veteran has asserted his belief that hypertension and CAD caused by service, he is a lay person and does not have the requisite medical expertise to render a competent medical opinion in this case regarding the etiology of hypertension or CAD, which were not manifested until many years after service.  Such diagnoses and opinions as to relationship involve unseen systems processes and disease processes that are largely unobservable by the five senses of a lay person, involve an understanding of the cardiovascular system and the possible causes or etiologies of hypertension and CAD, and involve making findings based on medical knowledge and clinical testing results.  Consequently, the Veteran's purported opinion relating hypertension and/or CAD to service is of no probative value.  

Thus, the weight of the evidence is against a finding that hypertension and CAD were incurred in or was otherwise caused by active service.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for hypertension and CAD, so the appeals must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.   

Service Connection Analysis for Diabetes Mellitus and Prostate Cancer	

The Veteran contends that the current diabetes mellitus type II and prostate cancer are due to herbicide exposure during active service in Thailand.  He seeks service connection on this basis. 

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that an injury or disease of the endocrine system or prostate was manifested during service or that chronic symptoms of diabetes mellitus or prostate cancer were manifested during service.  The service treatment records, which are complete, show no complaints, diagnoses, or treatment related to diabetes mellitus or prostate cancer.  At the April 1972 service separation examination, the endocrine and genitourinary systems were clinically evaluated as normal, and the urinalysis was negative.  Also, on the April 1972 service separation report of medical history, the Veteran checked "No" when asked if he then had or had ever had sugar or albumin in the urine.    

Because the service treatment records are complete, the endocrine and genitourinary systems were clinically evaluated at service separation and determined to be normal, urinalysis was performed at service separation and shown to be negative, and the Veteran was specifically asked if he then had or had ever had sugar or albumin in the urine on the April 1972 service separation report of medical history and then denied having any such history, the Board finds that diabetes mellitus and prostate cancer are conditions that would have ordinarily been recorded during service, including at the service separation examination, had it occurred during service; therefore, the lay and medical evidence generated contemporaneous to service, which showed no in-service endocrine or genitourinary system injury or disease and no chronic symptoms of diabetes mellitus or prostate cancer is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of diabetes mellitus and prostate cancer or "chronic" symptoms of diabetes mellitus or prostate cancer during service.  See Buczynski, 24 Vet. App. at 224; Kahana, 24 Vet. App. at 438; see also Fed. R. Evid. 803(7).  As the weight of the evidence demonstrates no cardiovascular injury or disease or "chronic" symptoms of hypertension or CAD during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.  Also, for reasons explained above, the weight of the evidence is against a finding of herbicide exposure during service.  

The Board next finds that the evidence shows that symptoms of diabetes mellitus and prostate cancer were not continuous since service, including not to a degree of ten percent within one year of service separation.  On the periodic National Guard service reports of medical history completed in June 1981 and April 1985, the Veteran denied then having or having ever had sugar or albumin in the urine and a tumor, cyst, growth, or cancer.  The evidence shows that diabetes mellitus was first diagnosed and treated approximately in 2009, 37 years after service separation.  Prostate cancer was first diagnosed in 2013, approximately 41 years after service separation.  Considered together with the absence of in-service endocrine or genitourinary system injury or disease or symptoms of diabetes mellitus or prostate cancer during service, the 37-year gap between service and the onset and diagnosis of diabetes mellitus, and the 41-year gap between service and the onset and diagnosis of prostate cancer, is one factor that tends to weigh against a finding of continuous symptoms of diabetes mellitus or prostate cancer after service separation.  See Buchanan, 451 F.3d at 1336; see also Maxson, 230 F.3d at 1333.  As the weight of the evidence demonstrates no "continuous" symptoms of diabetes mellitus or prostate cancer since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" diabetes mellitus or prostate cancer symptoms or diabetes mellitus or prostate cancer symptoms manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. 
§§ 3.307, 3.309. 

The Board further finds that the weight of the evidence demonstrates that diabetes mellitus and prostate cancer, which was first manifested many years after service, was not caused by or otherwise related to service.  There is no competent evidence of record linking the current diabetes mellitus or prostate cancer to service.  As such, direct and presumptive service connection for diabetes mellitus and prostate cancer may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Although the Veteran has asserted his belief that diabetes mellitus and prostate cancer caused by service, he is a lay person and does not have the requisite medical expertise to render a competent medical opinion in this case regarding the etiology of diabetes mellitus and prostate cancer, which were not manifested until many years after service.  Such diagnoses and opinions as to relationship involve unseen systems processes and disease processes that are largely unobservable by the five senses of a lay person, involve an understanding of the endocrine and genitourinary systems and the possible causes or etiologies of diabetes mellitus and prostate cancer, and involve making findings based on medical knowledge and clinical testing results.  Consequently, the Veteran's purported opinion relating diabetes mellitus and/or prostate cancer to service is of no probative value.  

Thus, the weight of the evidence is against a finding that diabetes mellitus and prostate cancer were incurred in or was otherwise caused by active service.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for diabetes mellitus and prostate cancer, so the appeals must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.   

Service Connection Analysis for Sleep Apnea

The Veteran generally asserts that he is entitled to service connection for sleep apnea.  He has advanced no specific argument in support of the appeal.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that a respiratory injury or disease or sleep apnea symptoms were manifested during service.  The service treatment records, which are complete, are absent of complaints of, diagnoses of, or treatment for sleep apnea and for respiratory problems other than colds.  At the time of the April 1972 service separation examination, the lungs and chest were clinically evaluated as normal, and the Veteran denied that he then had or had ever had frequent trouble sleeping.  

Because the Veteran was treated for colds at various times throughout service with no report or complaint of sleep apnea symptoms, the chest and lungs were clinically evaluated as normal at the April 1972 service examination, and the Veteran was provided the opportunity to report any sleeping trouble at service separation in April 1972 and denied having any such symptoms while acknowledging having other symptoms such as skin diseases, cramps in the legs, and rupture/hernia, the Board finds that sleep apnea is a condition that would have ordinarily been recorded during service, if it had been present; therefore, the lay and medical evidence contemporaneous to service is of significant probative value and weighs against a finding of respiratory injury or disease or sleep apnea symptoms during service.  See Buczynski at 224; Kahana at 438; see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The weight of the lay and medical evidence shows no sleep apnea symptoms or sleep apnea diagnosis until approximately 2013, 41 years after service separation.  Considered together with the lay and medical evidence contemporaneous to service showing no sleep apnea symptoms, the approximate forty-one year period between service separation in 1972 and the onset of sleep apnea symptoms approximately in 2013 is an additional factor that weighs against service incurrence.  See Buchanan at 1336; see also Maxson at 1333. 

Although the Veteran has generally asserted that sleep apnea is causally or etiologically related to service, he is a lay person and, under the specific facts of this case, does not have the requisite medical training or credentials to be able to render an opinion regarding the cause of sleep apnea.  The etiology of the Veteran's sleep apnea is a complex medical etiological question dealing with the origin and progression of the respiratory system; sleep apnea is a disorder diagnosed primarily on symptoms, clinical findings and physiological testing.  Thus, while the Veteran is competent to relate respiratory symptoms that he experienced at any time, he is not competent to opine on whether there is a link between sleep apnea, symptoms of which were manifested several years after service, and active service because such opinions require specific medical knowledge and training.  For these reasons, the Veteran's unsupported lay opinion is of no probative value.    

Thus, the weight of the evidence is against a finding that sleep apnea was caused by or otherwise related to active service.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the appeal of service connection for sleep apnea; consequently, the appeal must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

Service Connection Analysis for ED and SMC for loss of use of a creative organ

The Veteran generally contends that ED is causally or etiologically related to service.  He seeks service connection and SMC for loss of use of a creative organ on this basis.

After review of the lay and medical evidence of record, the weight of the evidence is against a finding of a genitourinary injury or disease during service, or symptoms of ED during service.  Service treatment records, which are complete, are absent of any complaints, findings, or treatment for ED, and, at the April 1972 service separation examination, the Veteran's genitourinary system was clinically evaluated as normal.  In consideration of the foregoing, the Board finds that the weight of the evidence shows that ED was not present during service.   

Because the service treatment records are complete, and the genitourinary system was clinically evaluated at service separation and determined to be normal, the Board finds that ED is a condition that would have ordinarily been recorded during service; therefore, the lay and medical evidence generated contemporaneous to service, which shows no genitourinary injury or disease, and no symptoms of ED during service, is likely to reflect accurately the Veteran's physical condition.  Furthermore, the evidence generated contemporaneous to service, which shows no genitourinary injury or disease or ED symptoms during service, so is of significant probative value and provides evidence against a finding of genitourinary injury or disease, or ED symptoms during service.  See Buczynski at 224; Kahana at 438; see also Fed. R. Evid. 803(7).  

The Board next finds that the weight of the evidence shows that the current ED was manifested many years after service and is not related to service.  ED had its onset and was diagnosed approximately in 2000, which is 28 years after service.  There is no evidence to the contrary of record.  The absence of evidence of ED for many years after service weighs against a finding that the current ED is causally or etiologically related to service.  See Buchanan at 1336; see also Maxson at 1333.  The Veteran has not provided competent evidence of a link between current ED and active military service.

Although the Veteran has asserted that the current ED was related to service, he is a lay person, and under the facts of this case that include no in-service genitourinary injury, disease, or event, or even symptoms during service, and no ED symptoms until years after service, does not have the requisite medical expertise to render a competent opinion regarding the relationship between the ED and service.  Making such opinions on etiology and causation involves making findings based on medical knowledge and clinical testing results, and the genitourinary system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had ED symptoms at any given time, and ED is a condition capable of lay diagnosis, the Veteran has not reported that he had ED or symptoms of ED during service.  Rather, he has reported that ED was first manifested many years after service when he was approximately 40 years old.  There is no competent opinion linking the current ED to service.  Consequently, the Veteran's purported opinion relating the current ED to service is of no probative value. 

Thus, in summary, the weight of the evidence demonstrates that symptoms of ED did not manifest until many years after service, and that there is no relationship between the Veteran's current ED and service.  In consideration thereof, the Board finds that the preponderance of the evidence is against the appeal, and service connection for ED must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

SMC is provided under 38 U.S.C. § 1114(k) if a veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  Because service connection for ED is denied for reasons explained above, SMC for loss of use of a creative organ is not warranted, and the appeal is denied.  See U.S.C. § 1114(k); 38 C.F.R. § 3.350(a).


ORDER

New and material evidence having been received, the appeal to reopen service connection for PTSD is granted.

New and material evidence having been received, the appeal to reopen service connection for hypertension is granted.

New and material evidence not having been received, the appeal to reopen service connection for a musculoskeletal condition, claimed as left and right ankle injury, is denied.  

New and material evidence not having been received, the appeal to reopen service connection for liver condition/cirrhosis is denied.

New and material evidence not having been received, the appeal to reopen service connection for macular degeneration with glaucoma, right eye, is denied.

 New and material evidence not having been received, the appeal to reopen service connection for loss of vision of the left eye is denied. 

Service connection for hypertension is denied.

Service connection for CAD, including as due to exposure to herbicides, is denied.

Service connection for diabetes mellitus type II, including as due to herbicide exposure, is denied.

Service connection for sleep apnea is denied.

Service connection for ED is denied.	

Service connection for prostate cancer is denied.

SMC based on loss of use of a creative organ is denied.


REMAND

Service Connection for PTSD

The reopened issue of service connection for PTSD is remanded for a supplemental VA medical opinion.  Although the Veteran underwent a VA PTSD examination in September 2016, the VA examiner opined that there was not sufficient evidence to warrant the diagnosis of PTSD, and the Veteran's depression did not appear to be related to service; however, the September 2016 VA examiner did not address the significance of the PTSD diagnoses reflected in VA treatment records or provide a rationale for the medical opinion that the symptom of depression did not appear to be related to service.  For these reasons, a remand for a supplemental VA medical opinion is warranted.

TDIU

The outcome of the service connection appeal for PTSD potentially impacts the TDIU appeal; therefore, final adjudication of the TDIU appeal will be deferred until the AOJ completes the ordered development and readjudicates the service connection appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the issues of entitlement to service connection for PTSD and a TDIU are REMANDED for the following actions:

1.  Obtain a supplemental VA medical opinion from the September 2016 VA medical examiner who examined PTSD (or another appropriate medical professional, if the examiner is unavailable).  Another examination is not necessary unless needed to provide the requested opinion.  

All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that PTSD had its onset during service or was otherwise causally or etiologically related to service, to include fear of hostile military or terrorist activity while stationed in Thailand.  The examiner should explain the answer.  

For the purposes of providing the medical opinion, the examiner should address the significance of prior diagnoses of PTSD reflected in treatment records.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


